Citation Nr: 0514672	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal arises from a November 2002 rating decision of 
the Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.

3.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

4.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

5.  There is no competent medical evidence linking the 
veteran's peripheral neuropathy with his exposure to 
herbicide agents used in Vietnam.

6.  The veteran's peripheral neuropathy was first manifest 
many years after service and is unrelated to any disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2004).

2.  The veteran's peripheral neuropathy claimed as due to 
exposure to herbicides was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for a higher rating for PTSD

On March 1, 2002, the veteran filed a claim for a higher 
rating for his service connected PTSD.

A June 2002 statement from the veteran's treating mental 
health care practitioner at the Erie VAMC shows that the 
veteran continued to be an active participant in the 
treatment of his PTSD.  The veteran continued to keep himself 
isolated from others.  He continued to be bothered by certain 
triggers that lead to intrusive thoughts and flashbacks.  
PTSD symptoms were impacting on how the veteran lived his 
life.

A June 2002 statement from the Erie Vet Center indicates that 
the veteran had been treated at the clinic since March 2000.  
He was followed in individual psychotherapy.  He was being 
treated with anti-depression medication.  Although the 
veteran had consistently attended his therapy sessions, he 
remained symptomatic.  Current symptoms included depression, 
anxiety, sleep disturbance, social isolation, a sense of 
foreshortened future, and feelings of detachment and 
estrangement from others.  The diagnoses included PTSD and a 
Global Assessment of Functioning (GAF) score of 45 was 
assigned.  

On VA psychiatric examination in September 2002, it was noted 
that the veteran had not worked steadily over the last five 
years.  On examination, judgment and insight were poor.  Mood 
was mildly depressed and affect was irritable.  Rate and flow 
of speech were normal.  Hygiene was poor.  The veteran was 
noted to be passive, dependent and helpless.  He tended to be 
interpersonally avoidant and lacked interest and involvement 
in life.  He was somewhat immature and self-preoccupied. A 
GAF Score of 55 was assessed.

On VA psychiatric examination in January 2004, it was noted 
that the veteran was living alone.  He described a lifestyle 
wherein he was socially isolated.  He indicated that he did 
not feel close to people.  It was noted that the veteran had 
been able to perform part time work in construction as 
recently as 2000.  On examination, the veteran was reasonably 
clean and somewhat neatly dressed.  He was alert, cooperative 
and showed good eye contact.  He was oriented to time, place, 
and person.  Speech was clear and of normal volume and 
articulation.  He showed signs of irritation.  The diagnosis 
was PTSD and a GAF score of 55 was assessed for unemployment 
and social isolation.  The examiner noted that the veteran 
was experiencing a low moderate number and frequency of 
symptoms.  PTSD symptoms caused somewhat reduced reliability 
and productivity and some interference with his ability to 
interact effectively and to work.   

A March 2005 statement from the VA mental health clinic 
indicates that the veteran was suffering increased memories 
of Vietnam and flashbacks.  Flashbacks had impaired his 
functioning and relationships.  He had occasional nightmares.  
His most disturbing symptom was intrusive thoughts.  He also 
exhibited avoidant behavior and hypervigilance.  Moderate 
daily symptoms remained and he kept to himself.   

A March 2005 statement from the Vet Center indicates that the 
veteran continued to suffer from severe PTSD symptoms despite 
valiant attempts at treatment at both the Vet Center and the 
Erie VAMC.  Symptoms included depression, sleep disturbance, 
anxiety, problems with authority figures, isolated behavior, 
and anger rage syndrome.  Several regimens of psychotropic 
medications had been tried in addition to psychotherapy.  The 
diagnosis was PTSD and a GAF score of 45 was assessed due to 
unemployment and social isolation.

The veteran testified in March 2005 that he had panic 
attacks; that he was unable to work as he could not relate to 
people; that he was unable to maintain relationships; that he 
lived alone and was socially isolated; and that he did not 
have any hobbies.

Service connection is in effect for PTSD, evaluated as 30 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the date of the veteran's increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for PTSD.  The record shows that the veteran has received 
ongoing treatment to include psychotherapy for his PTSD since 
2000.  This treatment has been provided at the mental health 
clinic and at the Vet Center.  He has also stayed on 
medications during this time.  The record shows that 
different types and amounts of medication have been 
administered.  

Nonetheless, the veteran continues to suffer from multiple 
symptoms to include social isolation, avoidance behavior, 
flashbacks, nightmares, depression, anxiety, sleep 
disturbance, a sense of a foreshortened future, feelings of 
detachment and estrangement from others, hypervigilance, and 
anger rage syndrome.  It is significant to note that the 
veteran's PTSD symptoms have continued unabated despite what 
has been characterized as his consistent attempts to 
alleviate symptoms through ongoing treatment.  

A GAF score of 45 was assessed at the Vet Center in June 2002 
and March 2005.  A GAF score of 45 denotes the presence of 
serious symptoms and serious impairment in social and 
occupational functioning such as being unable to keep a job.  
The evidentiary record in this case shows that the veteran 
has been unable to maintain any form of consistent employment 
as well as an individual who is socially isolated.  The 
evidence of record therefore supports the accuracy of the GAF 
score of 45 as assessed at the Vet Center.  

The Board notes that GAF scores of 55 were assessed on VA 
examinations in September 2002 and January 2004.  The record, 
however, more closely resembles an individual with a GAF 
score of 45.  For example, a score of 55 denotes an 
individual with moderate difficulty in social and 
occupational functioning and who has conflicts with peers or 
co-workers.  To the contrary, the record shows that the 
veteran suffers from more serious symptoms than would be 
associated with a GAF score of 55 as he suffers from extreme 
social isolation and has been unable to work during the 
pendency of this appeal.  It must also be noted that greater 
weight will be accorded to the Vet Center assessment as it 
reflects the conclusion of a treating health care 
practitioner as opposed to examinations by individuals who 
are not as familiar with the veteran's disability.

In summary, the recent medical evidence demonstrates that the 
veteran's psychoneurotic symptoms have resulted in impairment 
in social relationships and his ability to obtain or retain 
gainful employment.  Accordingly, upon review of the entire 
record, the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of a 100 percent 
evaluation.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim for a 
higher schedular evaluation for the service connected PTSD is 
being granted in full.  Consequently, as the Board is issuing 
a favorable decision in this case, a determination as to 
whether the provisions of the VCAA have been complied with 
has been rendered immaterial.


Service connection for peripheral neuropathy

The veteran contends that he currently suffers from 
peripheral neuropathy that is the result of exposure to 
herbicide agents during his tour of duty in Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides, which resulted in the development of peripheral 
neuropathy, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

The veteran's service personnel records show that he served 
in Vietnam from October 1968 to August 1969 during the 
Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents.  The medical record, however, 
shows that the veteran does not have a condition enumerated 
as a presumptive disability.  His claim is for peripheral 
neuropathy; however, the regulations provide for presumptive 
service connection only for acute and subacute peripheral 
neuropathy which are transient forms of peripheral neuropathy 
that appear within weeks or months of exposure to a herbicide 
agent and resolve within two years of the date of onset.  

As the veteran left Vietnam in August 1969, the record would 
have to show the manifestation of acute or subacute 
peripheral neuropathy within months of August 1969 which 
subsequently resolved within two years after onset.  See 
38 C.F.R. § 3.309.  The record, however, does not show a 
diagnosis of acute or subacute peripheral neuropathy within 
the applicable time period or at any time.  The very fact of 
the existence and persistence of the veteran's peripheral 
neuropathy during the pendency of his claim, decades after 
service in Vietnam, precludes consideration of a grant of 
service connection on a presumptive basis.  

Moreover, on the basis of reports of the NAS, and all other 
sound medical and scientific information and analysis 
available to the Secretary, the Secretary has found that a 
presumption of service connection is not warranted for 
chronic peripheral nervous system disorders, 64 Fed. Reg. 59, 
232 (Nov. 2, 1999), or for chronic persistent peripheral 
neuropathy, 67 Fed. Reg. 42,600 (June 24, 2002), 68 Fed. Reg. 
27,630 (May 20, 2003).  Therefore, although the veteran has 
been diagnosed with peripheral neuropathy, the medical record 
does not show that he has ever suffered from a disability 
that is included among the conditions in the governing 
regulation.  Accordingly, under the law, the veteran is not 
entitled to a presumption that his peripheral neuropathy, 
which was first diagnosed through nerve conduction studies in 
May 2000, is etiologically related to exposure to herbicide 
agents used in Vietnam.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for peripheral neuropathy 
on a direct incurrence basis.

The service and the initial post service medical records are 
silent regarding the presence of peripheral neuropathy.  It 
was not until May 2000, 40 years after separation from 
service, before the veteran was first diagnosed with 
peripheral neuropathy.  Further, there is no competent 
medical evidence to establish a nexus between service and the 
eventual manifestation of peripheral neuropathy.  In this 
regard, the veteran testified in March 2005 that no physician 
had ever told him that there was a nexus between his 
peripheral neuropathy and service.  There is no medical 
evidence or opinion to the contrary.

With all due respect to the veteran's contentions and 
testimony, he is not shown to be a medical expert and, for 
that reason, he is not competent to express an authoritative 
opinion regarding an issue of medical causation or the 
diagnosis of a condition.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In sum, as the veteran does not have a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam, the 
preponderance of the evidence is against the claim of service 
connection for peripheral neuropathy due to exposure to 
herbicide agents in service while serving in Vietnam.

The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim of service connection for 
peripheral neuropathy, the Board has considered the 
applicability of the regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  38 C.F.R. § 3.159 (2004).  
These implementing regulations are applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in May 2002 as well as the statement 
of the case in April 2003, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran also 
provided testimony at a RO hearing and before the Board at a 
Travel Board hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
diagnostic testing which revealed the presence of peripheral 
neuropathy in May 2000.  Upon review of the file, the Board 
is satisfied that the current record contains sufficient 
medical evidence to fully and fairly evaluate the veteran's 
appeal and thus there is no need to obtain an additional 
medical opinion.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in May 2002 prior to the initial unfavorable AOJ 
decision in November 2002.


ORDER

Entitlement to a 100 percent rating for the service connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to service connection for peripheral neuropathy 
claimed as due to exposure to herbicides is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


